Citation Nr: 1504707	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-50 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected status post left total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1954 to November 1958.

This matter before the Board of Veterans' Appeals (the Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a February 2008 rating decision, the RO assigned a temporary total disability rating for the Veteran's status post left total knee arthroplasty due to convalescence from surgery for the period beginning November 15, 2007 and assigned a 40 percent rating effective January 1, 2009.

A December 2008 rating decision continued a 40 percent disability rating for status post left total knee arthroplasty.

In an August 2013 rating decision, the RO, in part, assigned a temporary total disability rating for the Veteran's status post left total knee arthroplasty due to convalescence from surgery for the period from July 30, 2012 and assigned a 40 percent rating effective September 1, 2012.

In a December 2013 rating decision, the RO determined that the February 2009 rating decision contained a clear and unmistakable error in assigning a 40 percent evaluation instead of a 30 percent evaluation after the Veteran's left knee total atrhroplasty.  Additionally, the September 2013 rating decision should have extended the convalescence period from September 1, 2012 to October 1, 2012.  As a result, a 30 percent evaluation was assigned from October 1, 2012.

An April 2014 rating decision implemented the final reduction with a 30 percent evaluation assigned after the end of the temporary 100 percent evaluation for the total left knee arthroplasty effective January 1, 2009, assigned another temporary total disability rating for the Veteran's status post left total knee arthroplasty due to convalescence from surgery for the period from July 30, 2012 and assigned a 30 percent rating effective October 1, 2012.

Because the 100 percent rating assigned to the Veteran's service-connected status post left total knee arthroplasty is the maximum rating available for this disability, a higher rating claim for status post left total knee arthroplasty for the time periods between November 15, 2007 and December 31, 2008, and from July 30, 2012 to September 30, 2012 is no longer on appeal.

The Veteran testified at a videoconference hearing which was chaired by the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to an evaluation in excess of 30 percent for service-connected status post left total knee arthroplasty.

The Veteran's last VA examination for his left knee disability took place in July 2013.  At his December 2014 videoconference hearing, the Veteran testified that the overall condition of his left knee had gotten "much worse" since his July 2013 VA examination as it was now more painful and more unstable and that he has had to use his cane more frequently.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board believes that a medical examination assessing the current severity of the Veteran's status post left total knee arthroplasty disability is necessary to adequately decide these claims. 

Additionally, the Board notes that the most recent VA treatment record in the file is a December 2013 treatment record.  Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected status post left total knee arthroplasty disability may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
.
2.  Obtain from the Denver, Colorado VA Medical Center (VAMC) all outstanding medical records from December 2013 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The Veteran should then be afforded a for a VA examination to determine the severity of his service-connected status post left total knee arthroplasty.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review. 

The examiner should describe in detail any symptomatology related to the Veteran's left knee disability.  In particular, the examiner should specifically indicate there is recurrent subluxation or lateral instability of the left knee.

The examiner should also conduct range of motion studies of the left knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




